Elliott, J.
The appellant seeks by his complaint to enjoin the collection of a judgment rendered against him for violating the statute prohibiting the obstruction of public ditches.
The contention of counsel is that the statute requires that the defendant in such a prosecution shall be fined ten dollars, and that, as the fine imposed was only five dollars, the judgment is void. This contention can not prevail. The court had general jurisdiction of the subject, and its judgment, even if erroneous, can not be collaterally assailed. The error complained of would not avail in a direct attack, since the imposition of a less fine than the law requires in a case where the only punishment is a fine, is not prejudicial to the defendant. Nichols v. State, post, p. 406.
Judgment affirmed.